Title: From James Madison to Thomas Jefferson, 7 September 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Montpellier Sepr. 7. 1808

Your favors of the 5th. & 6th. were duly recd. last evening.  I return Mr. S.s letter, with the Addresses from Boston &c. and the proposed answer.  The few changes which I have suggested, if proper will speak for themselves.  It is a nice task to speak of war, so as to impress our own people with a dislike of it, and not impress foreign Govts. with the idea that they may take advantage of the dislike.
I enclose also, for Mr. Graham, draughts of instructions to Mr. S. and of a letter to Harris.  If no other corrections be necessary than such as you can conveniently make with your own pen; it will be best to send the letter direct from Monticello committed to the Horse mail, which will give Graham more time for his preparations.  The letters for Armstrong & Pinkney, I will try to have ready for the mail as it returns by our Ct. House.  As they will be more letters of information, it is not now material that you should previously see them, and time now is becoming urgent.  Yrs. with respectful attacht

James Madison

